272 F.2d 191
UNITED STATES of America ex rel. William C. MacLAREN, Petitioner-Appellant,v.Wilfred L. DENNO, Warden, Sing Sing Prison, and The People of the State of New York, Respondents-Appellees.
No. 145.
Docket 25788.
United States Court of Appeals Second Circuit.
Argued November 16, 1959.
Decided December 9, 1959.

Appeal from the United States District Court for the Southern District of New York; Frederick vanPelt Bryan, Judge.
Appellant appeals from an order discharging a writ of habeas corpus. Opinion below reported at D.C., 173 F.Supp. 237.
John J. Seffern, New York City, for petitioner-appellant.
George K. Bernstein, Asst. Atty. Gen. of the State of New York, New York, N. Y. (Louis J. Lefkowitz, Atty. Gen. of the State of New York, Paxton Blair, Sol. Gen., Albany, N. Y., and Irving Galt, Asst. Sol. Gen., New York City, on the brief), for respondents-appellees.
Before MEDINA, MOORE and FRIENDLY, Circuit Judges.
PER CURIAM.


1
The order is affirmed on the opinion of Judge Bryan, D.C., 173 F.Supp. 237.